Opinion issued January 4, 2007








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-06-00734-CV
____________

IN RE JESUS JAY MONTALVO, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Jesus Jay Montalvo filed a petition for a writ of mandamus
complaining of Judge Warne's August 3, 2006 order denying relators' "motion for
enlargement of time to file documents," in which relator claimed that neither he nor
his attorney (1) received notice of the trial court's June 8, 2006 order or (2) acquired
actual knowledge of the signing of the order. (1) See Tex. R. Civ. P. 306a(4), (5).  The
mandamus record does not contain either (1) a copy of the trial court's June 8, 2006
order or (2) a properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered in evidence, or a statement that
no testimony was adduced in connection with the matter complained.  See Tex. R.
App. P. 52.7(a) (specifying required contents of the record).  The petition indicates
that while relator's lawyer did not attend the "entry hearing," relator's lawyer asked
another attorney to appear at the "entry hearing."  The petition contains no evidence
that relator's attorney who was present at the "entry hearing" did not (1) receive
notice of the trial court's June 8, 2006 order or (2) acquire actual knowledge of the
signing of the order.
	Accordingly, we deny the petition of a writ of mandamus.

PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
1.  The Honorable Doug Warne, judge of the 311th District Court of Harris
County, Texas.  The underlying lawsuit is In re Montalvo, No. 1988-04950
(311th Dist. Ct., Harris County, Tex.).